351 S.W.3d 860 (2011)
STATE of Missouri, Respondent,
v.
Shy BLAND, Appellant.
No. WD 70593.
Missouri Court of Appeals, Western District.
November 8, 2011.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John W. Grantham, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Shy Bland was convicted after a jury trial in Jackson County Circuit Court of twelve counts of forcible rape, seven counts of forcible sodomy, four counts of robbery in the first degree, three counts of assault in the first degree and five counts of attempted forcible rape with a total of twelve victims. On appeal, Bland contends that the circuit court erred "in overruling Mr. Bland's motion for severance and permitting the State to try all thirty-one counts in a single trial ... in that joinder was improper since the offenses charged were not of the same or similar character." For reasons explained in a memorandum provided to the parties, we find no error *861 and affirm the judgment of conviction. Rule 30.25(b).